Citation Nr: 1631991	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for chronic migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations for his PTSD and chronic migraine headaches in May 2013.  At his March 2016 Board hearing, the Veteran provided sworn testimony that he has experienced worsening symptoms of his service-connected disabilities since his last examination.  

Namely, the Veteran stated that he has experienced a greater frequency and severity of headache symptoms since his last VA examination.  As for his PTSD, the Veteran stated that he cannot maintain a steady romantic relationship due to his symptoms.  He stated that he has experienced anger issues and panic attacks.  A January 2016 VA treatment record also noted the Veteran's reports of worsening PTSD symptoms, namely his reports of worsening sleep and issues with controlling his temper.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's conditions since the last examination, and the last examination was more than three years ago, new examinations should be obtained on remand.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records, to include records from the Houston Vet Center, where the Veteran stated he regularly sees a counselor to manage his PTSD symptoms.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records from the Vet Center in Houston, Texas.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his migraine headaches.  The claims folder and all pertinent records should be made available to the examiner for review.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  Based on the examination results and a review of the evidence of record, the examiner must describe the frequency and duration of the Veteran's migraine headaches and any manifestation of those migraine headaches.  The examiner must note the absence or presence of characteristic prostrating attacks and the frequency and duration of any such attacks.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




